Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statements submitted by Applicant on December 12th, 2021 has been received and fully considered.

Claims 1-18 are pending.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 21-25 of U.S. Patent No. 11,252,370 (hereinafter U.S. Pat. No. ‘370). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13, 21-25 of U.S. Pat. No. ‘370 recite similar elements and limitations of claims 1-18 of the present application.
Regarding claims 1 and 15 of the present application, claim 1 of U.S. Pat. No. ‘370 recites “A projected memory device, comprising: 
two electrodes; 
a memory segment comprising a resistive memory material; and 
a projection component extending parallel to and in contact with the memory segment, the projection component including a non-insulating material that essentially comprises carbon,
wherein the memory segment and the projection component connect the two electrodes, and
wherein the projected memory device is fabricated by tuning a resistivity of the non-insulating material in accordance with a resistivity of the resistive memory material.”

Regarding claim 2 of the present application, claim 5 of U.S. Pat. No. ‘370 recites “The projected memory device according to claim 1, wherein the non-insulating material essentially comprises amorphous carbon.”

Regarding claim 3 of the present application, claim 21 of U.S. Pat. No. ‘370 recites “The method according to claim 20, wherein fabricating the projected memory device comprises: depositing said resistive memory material and depositing the non-insulating material for the projected memory device to have a given resistivity, using one of a physical vapor deposition technique, a chemical vapor deposition technique, and a chemical growth technique.”

Regarding claim 4 of the present application, claim 6 of U.S. Pat. No. ‘370 recites “The projected memory device according to claim 5, wherein: the non-insulating material is doped with one or more of the following elements: oxygen, hydrogen, and nitrogen.”

Regarding claim 5 of the present application, claim 25 of U.S. Pat. No. ‘370 recites “The method according to claim 24, wherein: the amorphous carbon is doped while depositing the non-insulating material, by depositing the non-insulating material in an atmosphere comprising said one or more of oxygen, hydrogen, and nitrogen.”

Regarding claim 6 of the present application claim 22 of U.S. Pat. No. ‘370 recites “The method according to claim 20, wherein: tuning the resistivity of the non-insulating material further comprises annealing the amorphous carbon in an inert atmosphere, after having deposited the non-insulating material.”
Regarding claim 7 of the present application, claim 23 of U.S. Pat. No. ‘370 recites “The method according to claim 20, wherein: the resistivity of the non-insulating material is further tuned with a through back sputtering technique performed in an inert atmosphere, after having deposited the non-insulating material.”

Regarding claim 8 of the present application, claim 7 of U.S. Pat. No. ‘370 recites “The projected memory device according to claim 5, wherein: the projection component is configured as a layer coating said resistive memory material.”

Regarding claim 9 of the present application, claim 8 of U.S. Pat. No. ‘370 recites “The projected memory device according to claim 7, wherein: an electrical sheet resistance of the layer of non-insulating material is between 0.01 and 40 Megaohms-per-square.”

Regarding claim 10 of the present application, claim 9 of U.S. Pat. No. ‘370 recites “The projected memory device according to claim 7, wherein: said layer of non-insulating material has an average thickness that is between 1 and 20 nm.”
	
Regarding claim 11 of the present application, claim 10 of U.S. Pat. No. ‘370 recites “The projected memory device according to claim 1, wherein: said resistive memory material is a phase change memory material comprising one of GeSbTe, VOx, NbOx, GeTe, GeSb, GaSb, AgInSbTe, InSb, InSbTe, InSe, SbTe, TeGeSbS, AgSbSe, SbSe, GeSbMnSn, AgSbTe, AuSbTe, and AlSb.”

Regarding claim 12 of the present application, claim 11 of U.S. Pat. No. ‘370 recites “The projected memory device according to claim 10, wherein: the non-insulating material is configured as a layer that essentially comprises amorphous carbon and has an average thickness that is between 1 and 20 nm; and said resistive memory material is configured as a layer that has an average thickness between 1 and 50 nm and is coated by the layer of non-insulating material.”

Regarding claim 13 of the present application, claim 12 of U.S. Pat. No. ‘370 recites “The projected memory device according to claim 11, wherein the projected memory device further comprises: 
a substrate; 
a first SiO2 layer extending above the substrate; 
said layer of non-insulating material, extending over the SiO2 layer; said layer of resistive memory material, extending on the layer of non-insulating material; and 
a second SiO2 layer extending above the layer of resistive memory material.

Regarding claim 14 of the present application, claim 13 of the present application recites “The projected memory device according to claim 12, wherein: the projection component essentially comprises amorphous carbon.”
	
Regarding claim 16 of the present application, claim 2 of U.S. Pat. No. ‘370 recites “The projected memory device according to claim 1, wherein: 
the projected memory device is configured for information to be written in and read from the resistive memory material upon applying a write signal and a read signal, respectively, through the memory segment via the two electrodes, the resistive memory material partly undergoing a phase transition upon applying said write signal, and 
the non-insulating material has an electrical resistance tuned for a current resulting from an applied signal to flow through the non-insulating material in a proportion that is substantially larger for a current resulting from the read signal applied after said phase transition than for a current resulting from the write signal, in operation.”

Regarding claim 17 of the present application, claim 3 of U.S. Pat. No. ‘370 recites “The projected memory device according to claim 2, wherein: 
the resistive memory material is configured for said phase transition to lead to increase a crystalline fraction of the resistive memory material with respect to an amorphous fraction thereof upon applying said write signal, whereby a residual portion of the resistive memory material remains amorphous, in operation, and 
the electrical resistance of the non-insulating material is configured for the non-insulating material to provide a current path of lower electrical resistance than said residual portion of the resistive memory material for the current resulting from the read signal applied, said current path having a length dependent on a size of said residual portion, in operation.”

Regarding claim 18 of the present application, claim 4 of U.S. Pat. No. ‘370 recites “The projected memory device according to claim 3, wherein: 
the resistive memory material is further configured for the projected memory device to have a plurality of programmable resistance states by applying respective write signals, and 
the electrical resistance of the non-insulating material is tuned for a current path provided by the non-insulating material to have a lower electrical resistance than any residual, amorphous portion of the resistive memory material as obtained in any of the plurality of programmable states, for the current produced by the read signal, in operation.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/TAN T. NGUYEN/Primary Examiner, Art Unit 2827